Detailed Action
	The communications filed 02/24/2022 have been filed and considered. This is a new non-final in response to the appeal brief filed 02/24/2022. Claims 1-3, 5-11, 14 and 23-35 are pending. Claims 25-30 are withdrawn. 
                                                                                                                                                                                     

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The amendments supplied on 02/24/2022 have overcome the objections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Barnscheid et al (US 2015/0335592) hereinafter BARN (already of record) in view of Guillemette (US 2016/0136887) hereinafter GUIL (already of record) and Thompson et al (US 2015/0165041) hereinafter THOM.

As for claim 1, BARN teaches an oral pharmaceutical dosage product [Abstract]. This dosage product has an ethyl cellulose with an ethoxyl content of preferably 44 to 51% [0059; 0123-127] which falls within the claimed range of 43 to 52% by mass. A plasticizer is included [0204] and fills within the quantity most preferably 5 to 20 % by weight which falls within the 
The plasticizer can generally be a fatty acid ester and in particular that it can be triacetin [0218] which is among the plasticizers claimed. 
BARN further teaches that the dosage can be produced through molding [0041], in particular hot melt extrusion [0071] and that there is a benefit in controlling solubility especially where consumption of alcoholic beverages are concerned as a means of avoiding drug abuse [0010-11].

BARN fails to teach the additive manufacturing based on a filament and does not teach one of the plasticizers currently claimed.

GUIL teaches: a method of additive manufacturing comprising, 
(i) providing a material (a filament) [0018]
(ii) heating and extruding said material through an extrusion nozzle to form an extrudate deposited on a base [0006; 0019; 0032; 0066; 0077], 
(iii) moving the base, extrusion nozzle or combination thereof (the nozzle or print bed may be mobile) while extruding the material so that there is horizontal displacement (using the conveyor system, printing on the rotating disk or plate, or by printing layer by layer which are understood to comprise horizontal displacement depending on perspective of operation) between the base and extrusion nozzle in a predetermined pattern to form an initial layer of the material on the base [0066-0067; 0077-0079; 0081; 0163], and 

	GUIL’s products are utilized for medical and pharmaceutical elements, in particular the filaments themselves are understood to be of medical or pharmaceutical elements that can be edible [0052; 0140; 0259-260]. GUIL is compatible with cellulose based filaments [0065]. GUIL is capable of enhancing material properties through the control of layers [Abstract; 244] and specifically mentions the control of solubility properties [0239].

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have printed the dosage product of BARN using the additive manufacturing process of GUIL in order to control the solubility of the dosage product which BARN teaches is extremely important in the prevention of both intentional and unintentional drug abuse. As the product of BARN can be hot melt extruded, one of ordinary skill in the art would have similarly expected the process of GUIL to be capable of managing it. 

	GUIL/BARN does not teach one of the plasticizers currently claimed. 
	THOM teaches a pill for use in pharmacological composition [Abstract] in which acceptable plasticizers listed alongside triacetin include sorbitol, dibutyl sebacate, glycerin, and triethyl citrate [0048].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the plasticizer of GUIL/BARN with the one of THOM as this would have amounted to a simple substitution of plasticizers acceptable for use prima facie obvious [see e.g. MPEP 2143(I)(B)].


	As for claim 2, BARN/GUIL teaches claim 1 and GUIL further teaches wherein the method further comprises repeating step (iv) such that a plurality of successive layers are adhered and built up forming the additive manufactured part [0077].

	As for claim 3, BARN/GUIL/THOM teaches claim 1 and BARN further teaches that the solution viscosity of the ethyl-cellulose (generally as the alkyl cellulose) has a viscosity from 1 to 150 mPas which is equivalent 1 to 150 centipoise which overlaps the claimed range when measured in a 5% by weight of ethyl cellulose polymer solution in a 80% toluene/20% by weight ethanol solution [0123].

	As for claim 5, BARN/GUIL/THOM teaches claim 1 and BARN further teaches wherein the material is further comprised of a drug (pharmacologically active material embedded in the matrix material) [Abstract].

	As for claim 6, BARN/GUIL/THOM teaches claim 1 and BARN further teaches that the oral dosage can be any size or shape [0041] as well as dosage being produced with a coating which has different solubility properties (so that it does not dissolve in alcohol) [0055]. GUIL teaches further comprising providing a second material (a soluble material) that is able to be 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a second material that is dissolved away and built up in the manner suggested by GUIL in order to further control solubility properties in BARN/GUIL. 

	As for claim 7, BARN/GUIL/THOM teaches claim 6 and GUIL further teaches removing the second material from the additive manufactured part by dissolving it in the solvent in which the material does not dissolve (it is understood that the features are produced via dissolving a soluble component which much necessarily include contact with an appropriate solvent) [0250]. Additionally, BARN further teaches an additional material such as hydroxypropyl methylcellulose (as these materials can be used as a coating which the Examiner understands to be dissolvable in conditions different from the ethyl cellulose as it is implied that the ethyl cellulose would be dissolved in ethanol whereas hydroxypropyl methylcellulose would be dissolved by more aqueous gastric juices) [0016; 0058-59].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barnscheid et al (US 2015/0335592) hereinafter BARN (already of record) in view of Guillemette (US 2016/0136887) hereinafter GUIL (already of record) and Thompson et al (US 2015/0165041) hereinafter THOM as applied to claim 1 above and further in view of Biskop et al (US 2015/0093552) hereinafter BIS (already of record) and Daya et al (US 2013/0193621) hereinafter DAYA (already of record).

	As for claim 8, BARN/GUIL/THOM teaches claim 6 and GUIL further teaches removing
the soluble material from the additive manufactured part [0250]. However, it is not entirely certain that the material would ever be removed in the context of the combination. 
	BIS teaches the use of support material in an additive manufacturing process that is dissolved away in a manner to generate complex geometries required in three-dimensional structures [Abstract; 0011].
	DAYA teaches an additive manufacturing method of producing a customized pharmaceutical dose [Abstract]. A key feature of DAYA is that it considers that unique and more complex shapes such as those for fictional characters would appeal to children [0017].
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of BIS to produce the child appealing pharmaceutical of DAYA in the process of BARN/GUIL/THOM. It is understood by the Examiner that either the material or the second material in the context of the combination of BARN/GUIL/THOM/BIS/DAYA could be dissolved away to achieve the complex design of a . 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barnscheid et al (US 2015/0335592) hereinafter BARN (already of record) in view of Guillemette (US 2016/0136887) hereinafter GUIL and Thompson et al (US 2015/0165041) hereinafter THOM, Biskop et al (US 2015/0093552) hereinafter BIS (already of record), and Daya et al (US 2013/0193621) hereinafter DAYA (already of record) as applied to claims 8 above and further in view of Binner et al (US 2015/0182990) hereinafter BIN (already of record).

	As for claim 9, BARN/GUIL/THOM teaches claims 7 and BARN/GUIL/THOM/BIS/DAYA teach claim 8 and BARN further teaches the use of hydroxypropyl methylcellulose or hydroxyethyl methylcellulose (as these materials can be used as a coating which the Examiner understands to be dissolvable in conditions different from the ethyl cellulose as it is implied that the ethyl cellulose would be dissolved in ethanol whereas hydroxypropyl methylcellulose would be dissolved by more aqueous gastric juices) [0016; 0058-59]. 
Should the Applicant disagree, BIN teaches a water soluble polymer which is hydroxypropyl methylcellulose [0054].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the hydroxypropyl methylcellulose of BARN/GUIL/THOM/BIS/DAYA with the one of BIN as this would have amounted to a simple prima facie obvious [see e.g. MPEP 2143(I)(B)].

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barnscheid et al (US 2015/0335592) hereinafter BARN (already of record) in view of Guillemette (US 2016/0136887) hereinafter GUIL (already of record) and Thompson et al (US 2015/0165041) hereinafter THOM as applied to claim 7 and further in view of Biskop et al (US 2015/0093552) hereinafter BIS (already of record), and Daya et al (US 2013/0193621) hereinafter DAYA (already of record), and Binner et al (US 2015/0182990) hereinafter BIN (already of record).


	As for claim 11, BARN/GUIL teach claim 7 and as hydroxypropyl methylcellulose dissolves in gastric juices which contains water, it is understood to be soluble in water [see claim 9]. However, BARN/GUIL do not teach using water as a solvent.
	BIS teaches the use of support material in an additive manufacturing process that is dissolved away in a manner to generate complex geometries required in three-dimensional structures wherein the solvent is water [Abstract; 0011].
	DAYA teaches an additive manufacturing method of producing a customized pharmaceutical dose [Abstract]. A key feature of DAYA is that it considers that unique and more complex shapes such as those for fictional characters would appeal to children [0017].
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of BIS to produce the child 
	It is the Examiner’s understanding that the hydroxypropyl methyl cellulose of BARN/GUIL are substantially water-soluble. 
	Should the Applicant disagree, BIN teaches a water soluble polymer which is hydroxypropyl methylcellulose [0054].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the hydroxypropyl methylcellulose of BARN/GUIL with the one of BIN as this would have amounted to a simple substitution. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].


Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barnscheid et al (US 2015/0335592) hereinafter BARN (already of record) in view of Guillemette (US 2016/0136887) hereinafter GUIL (already of record), Thompson et al (US 2015/0165041) hereinafter THOM, Biskop et al (US 2015/0093552) hereinafter BIS, Daya et al (US 2013/0193621) hereinafter DAYA (already of record), and Binner et al (US 2015/0182990) hereinafter BIN (already of record) as applied to claim 9 above and further in view of Rogers (WO 2014/014752) hereinafter ROGERS (already of record).

	As for claim 10, BARN/GUIL/THOM/BIS/DAYA teaches claim 9 and BARN further teaches that the coating which contains the hydroxypropyl methylcellulose is primarily dissolved in the intestines [0057-59] but does not teach the degree or molar substitution of hydroxypropyl methylcellulose or hydroxyethyl methylcellulose by methoxyl groups and hydroxypropoxyl or hydroxyethoxyl groups respectively.

ROGERS teaches an extrude-able solid that is used as a dosage that comprises a hydroxylalkyl methylcellulose [pg. 1 lines. 5-6; pg. 3 lines 26-32], the hydroxylalkyl methylcellulose has a degree of substitution of methoxyl groups from 1.0 to 2.7 which encompasses the claimed range of 1.8 to 2.5 and a molar substitution of hydroxyalkyl groups from 0.40 to 1.30 which overlaps the claimed range of 0.5 to 2.5. [pg. 4 lines 5-9 under Summary], ROGERS teaches that a preferred hydroxylalkyl methylcellulose is hydroxypropyl methylcellulose [pg. 5 lines 12-13] and the preferred hydroxyalkoxyl group is hydroxypropoxyl where only one kind of hydroxyalkoxyl group is present in the hydroxyalkyl methylcellulose [pg. 5 lines 6-9].

 This is done to increase solubility in the intestines by improving water solubility (the Examiner understands that the drug release testing utilizing simulated intestinal fluid powder suggests that the improvements in water solubility are directly tied to improved intestinal 

As for claim 23, BARN/GUIL/THOM/BIS/DAYA/ROGERS teaches claim 10 and it is understood that the second material aids in supporting the material comprised of the ethyl cellulose polymer and plasticizer (by supporting as a coating) [BARN: 0057-61].


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barnscheid et al (US 2015/0335592) hereinafter BARN (already of record) in view of Guillemette (US 2016/0136887) hereinafter GUIL (already of record) and Thompson et al (US 2015/0165041) hereinafter THOM as applied to claim 1 above and further in view of Reyes et al (US 2014/0328884) hereinafter REYES (already of record).

As for claim 14, BARN/GUIL/THOM teaches claim 1 and GUIL further teaches that it is required for the polymer to reach a melt temperature (as it needs to melt a filament) to extrude and additive manufacture [0031-32] but does not teach an exact temperature. 
	REYES teaches the use of an extruder to extrude a composition [0105-107] in which suitable temperatures for extrusion (for a polymer melt) of an ethyl cellulose based polymer ranges from 125 degrees Celsius to 150 degrees Celsius [0114] which falls within the claimed range. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the temperature range of REYES in the process of BARN/GUIL/THOM as a means of allowing for the extrusion of an ethyl cellulose based composition. 

Claims 24 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Barnscheid et al (US 2015/0335592) hereinafter BARN (already of record) in view of Guillemette (US 2016/0136887) hereinafter GUIL (already of record) and Thompson et al (US 2015/0165041) hereinafter THOM as applied to claim 4 above, and further in view of Binner et al (US 2015/0182990) hereinafter BIN (already of record).

As for claims 24 and 34-35, BARN/GUIL/THOM teaches claims 1 and 4 but does not teach plasticizer is triethyl citrate, sorbitol or a mixture of either.
BIN teaches the production of an additive manufacturing product (by producing a multi-layered film extruded through a nozzle) that is formed from a hotmelt that utilizes celluloses 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the plasticizer of BARN/GUIL/THOM with the triethyl citrate and sorbitol mixture plasticizer of BIN as this would have amounted to a simple substitution of plasticizers compatible with celluloses. As the triethyl citrate and sorbitol are also pharmaceutically compatible and hot melt extrudable one of ordinary skill in the art would have expected success. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].


Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Barnscheid et al (US 2015/0335592) hereinafter BARN (already of record) in view of Guillemette (US 2016/0136887) hereinafter GUIL (already of record), Thompson et al (US 2015/0165041) hereinafter THOM, Biskop et al (US 2015/0093552) hereinafter BIS (already of record), and Daya et al (US 2013/0193621) hereinafter DAYA (already of record) as applied to claim 8 above, and further in view of Pan et al (US 2005/0025905) hereinafter PAN (already of record).
	
As for claim 31, BARN/GUIL/THOM/BIS/DAYA teaches claim 8 and further teaches the dissolving of one material from another to produce a resultant product [GUIL: 0250] and the 
	PAN teaches an additive manufacturing device [0001] that involves removing structure that dissolves away from other structure using solvents like ethanol [0020-0022].
It would have been obvious for one of ordinary skill in the art to have used ethanol as a means of dissolving away the ethyl cellulose of BARN/GUIL/THOM/BIS/DAYA as PAN teaches ethanol as an acceptable solvent and this allows for the removal of the ethyl cellulose from the structure which accomplishes a goal of the production of complex shapes of BARN/GUIL/THOM/BIS/DAYA.

As for claim 32, BARN/GUIL/THOM/BIS/DAYA/PAN teach claim 31 and further teaches where the solvent is ethyl alcohol (ethanol) [PAN: 0020-0022].

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Barnscheid et al (US 2015/0335592) hereinafter BARN (already of record) in view of Guillemette (US 2016/0136887) hereinafter GUIL (already of record), Biskop et al (US 2015/0093552) hereinafter BIS, Daya et al (US 2013/0193621) hereinafter DAYA (already of record), and Binner et al (US 2015/0182990) hereinafter BIN (already of record) as applied to claim 11 above and further in view of Zhang et al (Developing hydroxypropyl methyl cellulose/hydroxypropyl starch blends for use as capsule materials, 2013) hereinafter ZHANG (already of record).



ZHANG teaches that HPMC which is the second material that needs to dissolve can only dissolve in cold water and must be particularly less than 70 degrees C if gelling is to be avoided [Introduction, second paragraph lines 6-8].
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have had a water temperature below 70 degrees C which encompasses the claimed range as cold water dissolves HPMC and a temperature less than 70 degrees C does not cause gelling which is important in a process where the secondary material must be dissolved away.

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. 
Applicant argues on pg. 6 that as Barnsheid only discloses using HPMC in coating that it would not be understood to be used in 3D printing a second material which dissolves. However, the Examiner notes that generally Barnsheid teaches extrusion to form the dosage form and that the coating step is not taught as something that excludes extrusion via its application [0054; 0061; 0274], Binner similarly has the HPMC being extruded even if it is a “coating” (through a nozzle) [Fig. 3 #210; 0035; 0053]. Additionally, the Examiner notes that it is perfectly reasonable that a second material for use in an application designed to be dissolved away such prima facie obvious.

Applicant argues on pg. 7-8 that Binner merely discloses triethylcitrate and sorbitol as plasticizers and that it would not be usable in the extrusion device as Binner does not disclose ethyl cellulose. However, the Examiner notes that Binner does generally disclose cellulose [0053; 0068] and therefore the ordinary artisan would view the substitution of plasticizers as compatible with those of the primary combination (especially as it is unclear to the Examiner how this incorporation would render the primary references no longer usable) and therefore prima facie obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/E.V./             Examiner, Art Unit 1748
                                                                                                                                                                                                                                                                                                                                                                                     /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712